Citation Nr: 1642375	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Attorney-Advisor


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1963 to September 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO in Nashville, Tennessee, which denied service connection for bilateral hearing loss.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran's current bilateral hearing loss is etiologically related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for bilateral hearing loss, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. §3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. §1154(a) (West 2014); 38 C.F.R. §3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. §5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that the currently diagnosed bilateral sensorineural hearing loss is due to in-service noise exposure while serving in the Air Force on flight line operations.  The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. §3.385.  An October 2011 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 3000 and 4000 Hz in both ears, and 40 dB or greater at 2000 Hz in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral sensorineural hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. §3.385.

The Board also finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214, as noted in the September 2012 Statement of the Case (SOC), reflects that the Veteran served as a Materiel Facilities Specialist in the Air Force and was assigned to a Tactical Fighter Wing.  According to the Veteran's March 2012 Statement, the Veteran was required to perform duties on the flight line, which resulted in exposure to loud ground power equipment and aircraft noises.  The Veteran subsequently purchased a set of ear plugs for protection from the hazardous noise levels while on duty.  Additionally, a decision review officer (DRO) acknowledged in the SOC that the assigned duties could have required the Veteran to go on the flight line.  Excessive noise exposure is consistent with the circumstances, conditions and hazards of service on the flight line.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the evidence is at least in relative equipoise on the question of whether the current bilateral sensorineural hearing loss is related to the loud noise exposure in active service.  The service treatment records reflect no complaints or diagnosis of hearing loss, and the Veteran's hearing was clinically within normal limits at service separation; however, the September 1963 service entrance examination and May 1967 service separation examination reflect that decibel levels shifted upwards in both ears during the five years the Veteran was in active service, even though his hearing was measured to be within normal limits.  For example, the September 1963 audiometric examination performed prior to the Veteran's induction into service reflected pure tone thresholds of 5 dB and 0 dB in the right and left ears, respectively, at 2000 Hz; however, the May 1967 service separation examination reflected pure tone thresholds of 15 dB and 10 dB in the right and left ears, respectively, at 2000 Hz.  

Prior to July 1, 1966, VA audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since July 1, 1966, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for VA audiometric test results through June 30, 1966, the ASA standards have been converted to ISO-ANSI standards.

In the August 2011 claim, the Veteran asserted experiencing hearing loss beginning in 1963.  In a March 2012 statement, the Veteran represented that, during the last three years of service, duties on the flight line resulted in exposure to loud ground power equipment and aircraft noises.  The Veteran reported that he was not provided with any ear protection, instead personally purchasing a set of ear plugs for his own safety.

The report from the October 2011 VA audiometric examination reflects that, after appropriate testing, the resulting diagnosis was bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss was less likely than not caused by acoustic trauma in service.  The VA examiner reasoned that the Veteran's hearing was within the normal range at the pre-induction and service separation examinations, which made it less likely than not that the Veteran's current hearing loss was service related; however, the VA examiner did not address the upward shift in the decibel levels reflected in the September 1963 and May 1967 VA examinations.  The VA examiner also did not offer any opinion as to the cause of the Veteran's current bilateral sensorineural hearing loss, to include any post-service noise exposure.

VA received a September 2011 private audiometric examination report.  In that report, the private examiner noted that the Veteran had no other significant history of acoustic trauma other the in-service exposure while in the Air Force.  The report reflects a diagnosis of bilateral sensorineural hearing loss.  Further, the private examiner opined that the Veteran's hearing loss "probably" caused the in-service exposure to acoustic trauma.  While inartfully stated, the Board finds that such opinion conveys that the private examiner opined the Veteran's current bilateral hearing loss to be at least as likely as not to be caused by acoustic trauma during service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §5107; 38 C.F.R. §3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. §7104 (West 2014).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


